Citation Nr: 1033620	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the Veteran's 
cause of death.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel








INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1980.  He died on January [redacted], 2006.  The appellant is the 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for the Veteran's cause of death.  

In February 2009, the appellant filed a request asking that she 
be scheduled for a personal hearing before the Board.  She 
subsequently withdrew that request in March 2009.

The record shows that the appellant's claim for service 
connection for the cause of the Veteran's death was initially 
denied in a June 2003 rating action, and that she failed to 
submit a timely substantive appeal.  Then, in February 2008, she 
filed a petition to reopen her claim for service connection for 
cause of death.  The RO denied a reopening of the claim in July 
2008.  The appellant appealed.  During the course of her appeal 
the appellant raised the theory of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1151 for the death of the Veteran.  She essentially alleges 
that the Veteran's death was caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
treatment.  The issue of entitlement under the provisions of 38 
U.S.C.A. § 1151 was subsequently addressed and denied in the July 
2010 supplemental statement of the case.  

The U.S. Court of Appeals for the Federal Circuit has held that 
claims based on separate and distinctly diagnosed conditions must 
be considered separate and distinct claims, and that the factual 
basis of a claim for the purpose of determining whether it was 
adjudicated in a final decision is the veteran's disease or 
injury rather than the symptoms of the veteran's disease or 
injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. 
Peake, 520 F.3d 1330 (2008).   However, more recently, in 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal 
Circuit held, among other things, that separate theories in 
support of a claim for benefits for a particular disability does 
not equate to separate claims for benefits for that disability.  

Similarly, the United States Court of Appeals for Veterans Claims 
(Court) recently held that in determining whether new and 
material evidence is required, the focus of the Board's analysis 
must be on whether the evidence presented truly amounts to a new 
claim "based upon distinctly diagnosed diseases or injuries" or 
whether it is evidence tending to substantiate an element of a 
previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 
199 (2009).  In Velez, the Court determined that a previous 
decision of the RO had explicitly considered whether the 
appellant had any diagnosed psychiatric condition that could be 
related to service.  The Court found that "any" psychiatric 
condition included a psychological nervous condition.  Therefore, 
appellant's submission of further evidence relating to a nervous 
condition did not introduce a new claim based on a distinctly 
diagnosed condition from the claim for a stress disorder 
previously denied by the RO.  

Here, the Board finds that a new claim of entitlement under 38 
U.S.C.A. § 1151 is not merely a separate theory in support of a 
claim for benefits for a particular disability as found in Velez; 
rather, it is a separate claim for benefits which requires a new 
decision on the merits.  Indeed, as discussed below, the 
appellant's original claim for DIC focused on the question of 
whether the Veteran's death was due to or the result of his 
active military service.  In her claim for DIC under 38 U.S.C.A. 
§ 1151 the appellant essentially claims that the Veteran's death 
was either caused or hastened VA treatment.   Different than the 
facts of Velez, the appellant claims that the Veteran's death has 
little if any relationship with his active service or a service 
related disability because the focus is on events that allegedly 
transpired at a VA facility many years after service.  Velez did 
not address such a situation.  The Board finds Velez to be 
inapplicable to the current situation due to this time factor.  
Hence, the Board will treat the appellant's claim as two separate 
issues - whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death and entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151 for the death of the Veteran.

As to the claim entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151, the record shows that the RO did not render a 
formal rating decision denying the claim.  Rather, the RO 
included consideration of 38 U.S.C.A. § 1151 in its July 2010 
Supplemental Statement of the Case (SSOC).  However, pursuant to 
38 C.F.R. § 19.31(a) (2009), a SSOC may not be used to announce a 
decision by the Agency of Original Jurisdiction (AOJ) on an issue 
not previously address in the SOC, or to respond to a NOD on a 
newly appealed issue that was not addressed in the SOC.   
Accordingly, the RO's action to announce in the July 2010 to deny 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 was 
improper.  

As such, the Board finds that the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 2006 decision, the RO denied the appellant's claims 
of entitlement to service connection for the Veteran's cause of 
death; although a timely notice of disagreement was received, the 
appellant did not file a timely substantive appeal after the 
issuance of the February 2007 statement of the case. 

2.  Evidence submitted since the June 2006 decision, by itself or 
when considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
appellant's claim for service connection for the Veteran's cause 
of death, and therefore does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, denying the claims of 
entitlement to service connection for the Veteran's cause of 
death and entitlement to DIC under 38 U.S.C.A. 1318, is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has not been received since the 
RO's June 2006 decision; thus, the claim of entitlement to 
service connection for the Veteran's cause of death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
February 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
She was specifically advised that the Veteran's service treatment 
records had been negative for any treatment or diagnosis of the 
conditions (myocardial infarction or any other heart disability) 
resulting in the Veteran's death.  She was informed that she 
needed to submit evidence showing that the Veteran's death from a 
myocardial infarction was due to or a consequence of his active 
service. Consequently, the Board finds that adequate notice has 
been provided, as she was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service treatment records and VA 
treatment records.  The appellant submitted additional records, 
such as the Veteran's death certificate, as well as written 
statements in support of her claim. 

A specific VA medical opinion is not needed to consider whether 
the appellant has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence associated with 
the claims folder since the last final denial.  Therefore, a 
remand for a VA opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, she has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In June 2006, the RO denied service connection for the Veteran's 
cause of death because the cause of death was recorded as acute 
myocardial infarction, and service treatment records did not show 
treatment or diagnosis of myocardial infarction or any heart 
condition during active military service.  The evidence 
considered by the RO in the June 2006 decision and February 2007 
Statement of the Case included the Veteran's service, VA and 
private treatment records.   Significantly, the records 
considered by the RO included an April 2006 note from the 
Veteran's treating physician, which was specifically made in 
response to the appellant's March 2006 request that he author a 
letter opining that the Veteran's service-connected disabilities 
contributed to his death.  However, physician's note stated that 
he last saw the Veteran as a patient in November 2004, that he 
did not know the circumstances of the Veteran's death, and did 
not feel that he could comment as to the cause of his death. 

The appellant did not file a substantive appeal with respect to 
the June 2006 decision; and, thus, it became final within one 
year.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the prior final decision, new evidence added to the claims 
file is limited to the appellant's written statements in support 
of her claim, duplicate VA treatment records, and financial and 
health documents related to the appellant.   The duplicate VA 
treatment records are not new.   The financial and health 
documents related to the appellant are not material.  

As to her written statements in support of her claim, wherein she 
asserts that the Veteran's death is due to or the result of his 
active service, the appellant is merely reiterating arguments she 
made as part of her claim in June 2006.  This is not new 
evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions considered 
by decision maker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Moreover,  the Board notes that, where the 
determinative issue involves a diagnosis or a nexus to service, 
competent medical evidence is required.  This evidentiary burden 
typically cannot be met simply by lay testimony because 
laypersons are not competent to offer medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, 
since the record does not reflect that the appellant possesses 
the medical training and expertise necessary to render a medical 
opinion as to the cause or diagnosis of the Veteran's acute 
myocardial infarction, her lay statements of record are of little 
probative value in this regard.  See Espiritu.  To the extent 
that her statements are relevant to establishing a claim for 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for the cause of the Veteran's death, the Board notes that 
such a claim has been referred to the AOJ for appropriate action.

In sum, evidence submitted since June 2006 is either cumulative 
and redundant of the evidence of record at the time of the prior, 
final denial of the claim, in that it duplicates evidence 
previously of record, or does not serve to establish that the 
Veteran's period of active duty service or service-connected 
disabilities either caused or contributed to his cause of death.  
Thus, the record is devoid of new evidence which bears directly 
to the rationale of the prior final denial.

New and material evidence has not been received since the RO's 
June 2006 decision; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of service connection for the 
Veteran's cause of death is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


